IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,966


EX PARTE DANIEL SUBIA ORONA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-34,688-A IN THE 358TH DISTRICT COURT

FROM ECTOR COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Eleventh Court of Appeals affirmed his conviction.  Orona
v. State, No. 11-10-00024-CR (Tex. App. - Eastland, November 10, 2011).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition pro se for discretionary review.  We remanded this application to the trial court
for findings of fact and conclusions of law.
	Appellate counsel filed written statement with the trial court.  Based on that statement, the
trial court has entered findings of fact and conclusions of law that appellate counsel failed to timely
notify Applicant that his conviction had been affirmed and failed to advise him of his right to petition
for discretionary review pro se.  The trial court recommends that relief be granted.  Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Eleventh Court of Appeals in Cause No. 11-10-00024-CR that affirmed his conviction in Cause No. D-34,688 from the 358th District Court of Ector
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: February 6, 2013
Do not publish